DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 27 July 2022. Examiner acknowledges the amendments to claim 1 and the addition of new claims 19-21. Claims 1-3, 5-10, 15, and 19-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light emitting element” in claims 1 and 11, “light receiving element” in claims 1 and 11, “holding member” in claim 1, “signal processing unit” in claim 6, and “transmitting and receiving unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretation for claims that invoke 112(f) are as follows:
Regarding claim 1, “light emitting element” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the light emitting element as being “a light emitting diode” (Applicant’s Specification, Paragraph [0030]). For examination purposes, examiner has interpreted the light emitting element to be a light emitting diode, or an equivalent thereof.
Regarding claim 1, “light receiving element” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the light receiving element as being “a photodiode” (Applicant’s Specification, Paragraph [0030]). For examination purposes, examiner has interpreted the light receiving element to be a photodiode, or an equivalent thereof.
Regarding claim 1, “holding member” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the holding member as being “a portion of the device that is shaped to fit over the teeth, such as an integrally molded portion or a metal fitting that engages with the teeth” (Applicant’s Specification, Paragraph [0033]). For examination purposes, examiner has interpreted the holding member to be a portion of the device that is shaped to fit over the teeth.
Regarding claim 6, “signal processing unit” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the signal processing unit as being “the signal processing unit 4 is, for example, a signal processing circuit including a memory, a microprocessor, an analog-to-digital (A/D) converter, and the like” (Applicant’s Specification, Paragraph [0029]). For examination purposes, examiner has interpreted the signal processing unit to broadly encompass any microprocessor and/or CPU since the language is exemplary and says “and the like” and there are no specialized functions recited in the claim beyond “generates a data signal based on an output signal from the sensor”.
Regarding claim 6, “transmitting and receiving unit” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the transmitting and receiving unit as being “an antenna that performs wireless type data communication with a network connector 7 provided outside the biometric information detection module” (Applicant’s Specification, Paragraph [0029]). For examination purposes, examiner has interpreted the transmitting and receiving unit to be an antenna capable of performing wireless type data communication with a network, or an equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 15, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zegarelli (US-20170347956-A1, previously presented, not used in a prior rejection) in view of Rowe (US-20060110015-A1, previously presented) and Haggiag (US-20200037951-A1).
Regarding claim 1, Zegarelli teaches a biometric information detection device configured to be installed in an oral cavity (The interior surface 12 contacts one or more teeth and/or soft tissue areas of a patient. The interior surface 12 is custom fit to the individual patient's mouth and configured to receive all or a portion of the teeth and/or soft tissue areas inside the mouth. In this view, the interior surface contacts the teeth and soft tissue. Oral appliances include, but are not limited to, oral trays, oral holders, oral covers, or the like that are designed to be placed within the oral cavity (Zegarelli, Paragraph [0065])), comprising a light sensor (Suitable sensors include, but are not limited to light sensors (Zegarelli, Paragraph [0066])), a sealing member which includes a first light-transmitting part that covers the light sensor and is able to transmit the light and a second light-transmitting part that covers the light receiving element and is able to transmit the light, the sealing member sealing the sensor (The interior surface 12 and/or exterior surface 14 of the oral appliance contain one or more sensors and/or hydrogel disposed in or on the polymer and the one or more sensors and/or hydrogel can be disposed anywhere within or on the monolithic oral appliance. For example, the one or more sensors and/or hydrogel can be disposed at discrete positions adjacent to the diagnostic or prognostic areas or uniformly disposed throughout the device. As the interior and/or exterior surface of the oral appliance contacts the oral cavity, the one or more sensors and/or hydrogel come into contact with the desired detection site or pressure from the device contacting tissue or fluid at the detection site (e.g., gums, tissue, teeth, etc.) (Zegarelli, Paragraph [0065]); the oral appliance is transparent and holds teeth 16 and or gums, which are covered by the oral appliance. The oral appliance includes a surface that contains one or more sensors and/or hydrogel as part of the polymer that, in use, monitors physical, chemical, biological, and/or environmental information, and/or collects biological material at or near the gingival sulcus 20 (Zegarelli, Paragraph [0067]), wherein the oral appliance being transparent and configured for use with a light sensor, wherein the sensor is sealed within the oral appliance is considered to read on both the first light-transmitting part and the second light-transmitting part and is equivalent to Applicant’s sealing member); and a holding member that is configured to be attached to one tooth or two adjacent teeth on only one of an upper jaw or a lower jaw and is able to hold the sealing member so as to be located between gums and cheek (Zegarelli, Paragraph [0065], [0067]), wherein the sealing member extends away from the holding member and beyond a gumline such that the sealing member is held between the gums and the cheek and is in direct contact with the gums (the one or more sensors and/or hydrogel come into contact with the desired detection site or pressure from the device contacting tissue or fluid at the detection site (e.g., gums, tissue, teeth, etc.) (Zegarelli, Paragraph [0065], Figures 3, 10A-B))), and wherein the light sensor is located within the sealing member beyond the gumline (the one or more sensors and/or hydrogel come into contact with the desired detection site or pressure from the device contacting tissue or fluid at the detection site (e.g., gums, tissue, teeth, etc.) (Zegarelli, Paragraph [0065], Figures 3, 10A-B)), wherein the entire sealing member is transparent (Zegarelli, Paragraph [0067]). 
However, Zegarelli fails to explicitly disclose that the light sensor is a sensor including a light emitting element that is able to emit light and a light receiving element that is able to receive the light emitted from the light emitting element, wherein the light has a wavelength in a range between 400 nm and 1000 nm, and wherein the light receiving element is configured to be able to receive the light. Rowe teaches that a light sensor, wherein the light sensor is a sensor including a light emitting element that is able to emit light and a light receiving element that is able to receive the light emitted from the light emitting element, wherein the light has a wavelength in a range between 400 nm and 1000 nm, and wherein the light receiving element is configured to be able to receive the light (suitable sources 310 include light emitting diodes ("LEDs"), lasers, laser diodes, quantum dots, filtered incandescent sources, and the like. In an embodiment where the detector 312 comprises a silicon-based sensor, the wavelengths of the light sources 310 may be chosen to lie in the range of approximately 350 nm to 1100 nm. In one embodiment, the light sources lie in the visible region of approximately 400-700 nm (Rowe, Paragraph [0058])) and that the light receiving element is configured to be able to receive the light with a selected wavelength (Rowe, Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric information detection device of Zegarelli so as to incorporate that the light sensor is a sensor including a light emitting element that is able to emit light and a light receiving element that is able to receive the light emitted from the light emitting element, wherein the light receiving element is configured to be able to receive the light as taught by Rowe as this amounts to simple substitution of one light sensor for another with the similar expected result of sensing light (MPEP 2143(B)(I)). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric information detection device of Zegarelli so as to incorporate that the light has a wavelength in a range between 400 nm and 1000 nm as taught by Rowe as wavelengths of the disclosed range are strongly absorbed by blood (For example, wavelengths less than approximately 600 nm are strongly absorbed by blood, with particularly strong peaks at approximately 540 nm and 576 nm due to oxygenated hemoglobin (Rowe, Paragraph [0056])).
However, the combination of Zegarelli in view of Rowe still fails to explicitly disclose that the holding member is configured to be attached on only one tooth or two adjacent teeth on one only of an upper jaw or a lower jaw, such that the sealing member would extend away from only the one tooth or two adjacent teeth, wherein an entire structure of the biometric information detection device is configured to be installed in only one lateral side of the oral cavity without extending to an opposite lateral side of the oral cavity. Haggiag discloses a biometric information detection device configured to be installed in an oral cavity (The objects of this invention are achieved through an intraoral device for generating perception of contact between teeth, the device being designed for application to the upper or lower dental arches of a user and comprising a contact means configured to be associated with at least a portion of one to four posterior teeth of the upper or lower dental arch (Haggiag, Paragraph [0035])), wherein Haggiag discloses that a holding member of the biometric information detection device that is configured to be attached on only one tooth or two adjacent teeth on one only of an upper jaw or a lower jaw, wherein an entire structure of the biometric information detection device is configured to be installed in only one lateral side of the oral cavity without extending to an opposite lateral side of the oral cavity (the device being designed for application to the upper or lower dental arches of a user and comprising a contact means configured to be associated with at least a portion of one to four posterior teeth of the upper or lower dental arch (Haggiag, Paragraph [0035]); the contact means comprises a shape that covers the surface of at least a portion of one to four teeth, and the contact means is configured to adopt the shape of the surface of at least a portion of one to four teeth by pressing the contact means against at least a portion of one to four teeth to which it is associated (Haggiag, Paragraph [0037])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric information detection device of Zegarelli in view of Rowe to incorporate that the holding member is configured to be attached on only one tooth or two adjacent teeth on one only of an upper jaw or a lower jaw, such that the sealing member would extend away from only the one tooth or two adjacent teeth, wherein an entire structure of the biometric information detection device is configured to be installed in only one lateral side of the oral cavity without extending to an opposite lateral side of the oral cavity as taught by Haggiag so as to limit the size of the holding member so as to prevent discomfort caused by a holding member that would be placed on all of the teeth of an upper or lower arch (since it is placed on all teeth of the upper or lower arch, which causes discomfort when eating, talking, or any other activity that uses the intraoral region, forcing the user to remove the splint in order to perform such activities (Haggiag, Paragraph [0023])) by limiting the size of the holding member for practical and efficient use by the user (Haggiag, Paragraph [0031]).
Regarding claim 2, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 1, wherein the light emitting element is configured to face the gums with the first light-transmitting part therebetween, and wherein the light receiving element is configured to face the gums with the second light-transmitting part therebetween (Zegarelli, Paragraphs [0065]-[0067], wherein as previously modified with Rowe, the light sensor of Zegarelli is substituted for the light emitting element and the light receiving element of Rowe).
Regarding claim 3, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim1, wherein the light emitting element is configured to face the cheek with the first light-transmitting part therebetween, and wherein the light receiving element is configured to face the cheek with the second light-transmitting part therebetween (The soft tissue of the inside of the mouth, includes but is not limited to any soft tissue adjacent or between the teeth, including but not limited to the papilla, tissue of the upper and lower dental arches, marginal gingiva, gingival sulcus, inter-dental gingiva, gingival gum structure on lingual and buccal surfaces up to and including the muco-gingival junction and/or the palate and/or the floor of the mouth. In various embodiments, the soft tissue area includes the muco-buccal folds, hard and soft palates, lining mucosa, the tongue and/or attached gingival tissue... In other embodiments, the one or more sensors and/or hydrogel contained in the oral appliance can be disposed anywhere in or on the interior or exterior surface of the oral appliance adjacent to the gum and/or other soft tissue areas of the oral cavity including the front, back, and occlusal surfaces of one or more teeth (Zegarelli, Paragraph [0063]); Zegarelli, Paragraphs [0065]-[0067], wherein as previously modified with Rowe, the light sensor of Zegarelli is substituted for the light emitting element and the light receiving element of Rowe).
Regarding claim 5, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 1, further comprising a battery that is sealed with the sealing member and supplies power to the sensor (FIG. 10D is a top plan view of the carrier shell of FIG. 1, which has multiplex sensors, which is shown in a simplified manner lacking intricate detail for simplicity of viewing, indicating one or more components of the oral appliance, such as a power supply 306 (Zegarelli, Paragraph [0150])).
Regarding claim 6, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 5, further comprising a signal processing unit that is sealed with the sealing member (processing device 308, Zegarelli, Figure 10D), and receives supply of power from the battery (The power supply 306 provides power to the data collection device 302, interface device 304, and processing device 308 (Zegarelli, Paragraph [0158])) and generates a data signal based on an output signal from the sensor (The processing device 308 may perform further processing on the information obtained from the data collection device 302, and provide the processed information to the interface device 304 (Zegarelli, Paragraph [0158])), and a transmitting and receiving unit that is sealed with the sealing member (interface device 304, Zegarelli, Figure 10D) and receives supply of power from the battery (The power supply 306 provides power to the data collection device 302, interface device 304, and processing device 308 (Zegarelli, Paragraph [0158])), is able to transmit the data signal from the signal processing unit to an external device (The apparatus 300 is applied to a user and wirelessly transfers the information to, for example, a router 310, personal computer 312, phone 314, and/or any other electronic device capable of performing wireless transfers of the information (Zegarelli, Paragraph [0157])) and is able to receive a control signal from the external device (The embodiment contemplates a machine-readable medium or computer-readable medium containing instructions 302, or that which receives and executes instructions 302 from a propagated signal so that a device connected to a network environment 322 can send or receive voice, video or data, and to communicate over the network 322 using the instructions 302. The instructions 302 are further transmitted or received over the network 322 via the network interface device(s) 324 (Zegarelli, Paragraph [0171])).
Regarding claim 7, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 1, wherein the first light-transmitting part and the second light-transmitting part are made of a thermoplastic polymer compound (The material of the oral appliance can be any material that can hold one or more sensors and/or hydrogel or in some embodiments, retain a sample (e.g., blood, saliva, cells, etc.). In various embodiments, the material from which the oral appliance can be manufactured includes swellable polymer materials, such as, for example gels, hydrogels, polymer brushes or combinations thereof (Zegarelli, Paragraph [0094]); Examples of different types of polyurethanes include thermoplastic or thermoset polyurethanes (Zegarelli, Paragraph [0102])).
Regarding claim 8, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 1, wherein the sensor is a pulse wave sensor, a pulse oximeter, or a glucose sensor (the oral appliance includes multiplex or a plurality of sensors including temperature sensors, activation sensors, motion sensors, positional sensors, force sensors, radiation sensors, pressure sensors, atmospheric pressure sensors, pulse oximeters capnographs, airflow sensors, alcohol breathalyzers, and/or saliva sensors (Zegarelli, Paragraph [0147])).
Regarding claim 9, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 1, wherein the holding member and the sealing member are integrally formed (once the Dig3 virtual oral appliance is generated in whatever iteration, a virtual 3D image is sent to be manufactured using conventional 3D printing, Carbon3D printing, hybrid manufacturing using 3D printing along with conventional suck down manufacturing with robotic insertions of sensors and/or hydrogels or other combinations of injection molding or other techniques (Zegarelli, Paragraph [0083]), wherein 3D printing a single appliance or injection molding a single appliance is considered to read on an integral forming of the device).
Regarding claim 10, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 1, further comprising another sensor configured to meaure a physical quantity (the oral appliance includes multiplex or a plurality of sensors including temperature sensors, activation sensors, motion sensors, positional sensors, force sensors, radiation sensors, pressure sensors, atmospheric pressure sensors, pulse oximeters capnographs, airflow sensors, alcohol breathalyzers, and/or saliva sensors (Zegarelli, Paragraph [0147])).
Regarding claim 15, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 1, but Zegarelli fails to explicitly disclose that the light has a wavelength of about 570 nm, or 600 to 1000 nm or about 750 nm. However, Rowe discloses that the selected wavelength is about 570 nm, or 600 to 1000 nm or about 750 nm (Rowe, Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitted by the biometric information detection device as taught by Weinstein in view of Imran and Rowe so as to utilize the selected wavelengths as taught by Rowe as wavelengths of the disclosed range are strongly absorbed by blood (Rowe, Paragraph [0056]).
Regarding claim 19, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 1, wherein the holding member comprises a shell covering the teeth such that a portion of the shell covers a chewing surface of the teeth (Zegarelli, Figures 10A-B).
However, Zegarelli fails to explicitly disclose that the shell only covers one tooth or two adjacent teeth such that a portion of the shell covers a chewing surface of only the one tooth or two adjacent teeth. Haggiag discloses that the shell only covers one tooth or two adjacent teeth such that a portion of the shell covers a chewing surface of only the one tooth or two adjacent teeth (Haggiag, Paragraphs [0035], [0037], Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric information detection device of Zegarelli in view of Rowe to incorporate that the shell only covers one tooth or two adjacent teeth such that a portion of the shell covers a chewing surface of only the one tooth or two adjacent teeth as taught by Haggiag so as to limit the size of the holding member so as to prevent discomfort caused by a holding member that would be placed on all of the teeth of an upper or lower arch (since it is placed on all teeth of the upper or lower arch, which causes discomfort when eating, talking, or any other activity that uses the intraoral region, forcing the user to remove the splint in order to perform such activities (Haggiag, Paragraph [0023])) by limiting the size of the holding member for practical and efficient use by the user (Haggiag, Paragraph [0031]).
Regarding claim 20, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 19, wherein the shell comprises a molded shell specific to the teeth (The custom fit oral appliance can be made from an impression mold, or using an analog or digital image capturing device (Zegarelli, Paragraph [0060])).
However, Zegarelli fails to explicitly disclose that the molded shell is specific only to one tooth or two adjacent teeth. Haggiag discloses that the shell is a molded shell specific only to one tooth or two adjacent teeth (Haggiag Paragraphs [0035], [0037], Figure 4; molding the contact means into a shape that accompanies the surface of at least a portion of one to four posterior teeth (D1) of the user's upper or lower arch (Haggiag, Paragraph [0061])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric information detection device of Zegarelli in view of Rowe to incorporate that the shell is a molded shell specific only to one tooth or two adjacent teeth as taught by Haggiag so as to limit the size of the holding member so as to prevent discomfort caused by a holding member that would be placed on all of the teeth of an upper or lower arch (since it is placed on all teeth of the upper or lower arch, which causes discomfort when eating, talking, or any other activity that uses the intraoral region, forcing the user to remove the splint in order to perform such activities (Haggiag, Paragraph [0023])) by limiting the size of the holding member for practical and efficient use by the user (Haggiag, Paragraph [0031]).
Regarding claim 21, Zegarelli in view of Rowe and Haggiag teaches the biometric information detection device according to claim 1, wherein the holding member is configured to hold the sealing member between the gums and cheek (Zegarelli, Paragraph [0065], [0067]) and is in direct contact with the gums (Zegarelli, Paragraph [0065], [0067], Figure 3) even when the lower jaw is opened relative to the upper jaw (The view of the oral appliance 130 in FIG. 10A corresponds to a view of the oral appliance taken along line IXa-IXa of the oral appliance 10 of FIG. 1. The carrier shell 120 is illustrated disposed on the upper tooth 16 and associated tissue 150 (e.g., gingival tissue) of a patient in order to show that the carrier shell tightly conforms to the underlying oral structure (Zegarelli, Paragraph [0137], Figure 10A), wherein the device of Zegarelli being attached to only part of either the upper jaw or the lower jaw is considered to read upon the limitation of the sealing member being in direct contact with the gums even when the lower jaw is opened relative to the upper jaw).

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 set forth in the previous office action (Applicant’s Remarks, Pages 6-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Zegarelli is modified by Rowe and Haggiag so as to teach the amended limitation wherein the sealing member extends away (the one or more sensors and/or hydrogel come into contact with the desired detection site or pressure from the device contacting tissue or fluid at the detection site (e.g., gums, tissue, teeth, etc.) (Zegarelli, Paragraph [0065], Figures 3, 10A-B)) from the one tooth or two adjacent teeth (Haggiag, Paragraphs [0035], [0037], Figure 4) and beyond a gumline such that the sealing member is held between the gums and the cheek and is in direct contact with the gums (Zegarelli, Paragraph [0065], Figures 3, 10A-B), and wherein the light transmitting element and the light receiving element (Rowe, Paragraph [0058]) are located within the sealing member beyond the gumline (Zegarelli, Paragraph [0065], Figures 3, 10A-B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791